925 F.2d 827
UNITED STATES of America, Plaintiff-Appellee,v.Orrin SHAID, Jr., Defendant-Appellant.
No. 88-2716.
United States Court of Appeals,Fifth Circuit.
Feb. 26, 1991.

Orrin Shaid, Jr., Terre Haute, Ind., pro se.
Dane Smith, Asst. U.S. Atty., Bob Wortham, U.S. Atty., Tyler, Tex., Tom Booth, Atty., Dept. of Justice, Crim. Div., Washington, D.C., for plaintiff-appellee.
Appeal from the United States District Court for the Eastern District of Texas.
(Opinion October 24, 1990, 5 Cir., 1990, 916 F.2d 984)
Before CLARK, Chief Judge, POLITZ, KING, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER and BARKSDALE, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.